Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J), entered May 31, 2005 in a personal injury action. The order, inter alia, granted plaintiffs motion to set aside the verdict awarding damages for past and future pain and suffering and to increase those awards to $30,000 and $50,000, respectively, and granted that part of defendants’ motion seeking to reduce the award of damages for past medical expenses.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying plaintiffs motion and as modified the order is affirmed without costs.
Same memorandum as in Bolis v Fitzpatrick (35 AD3d 1153 [2006]). Present—Hurlbutt, A.P.J., Martoche, Centra and Fine, JJ.